         Case 1:21-cv-00966-SAG Document 8 Filed 05/18/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Northern Division

ERNEIL JEFFERSON                                  *

       Plaintiff,                                 *
       v.
                                                  *
WESTON ASSOCIATES, INC., et al.                          Case No. 1:21-cv-00966 SAG
                                                  *
       Defendants.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties, by and through undersigned counsel, and pursuant to Federal Rule

41(a)(1)(A)(ii), hereby stipulate to the dismissal of this lawsuit, with prejudice, with each

party to bear its own costs and attorney’s fees. Please enter this matter as “Agreed,

Settled, Satisfied, and Dismissed with Prejudice”.

Dated: May 18, 2021                               Respectfully submitted,


 /s/ Lee H. Ogburn                             /s/ Lisa M. Morgan
 Lee H. Ogburn, Bar No. 00118                  Lisa M. Morgan, Bar No. 13909
 Maryland Legal Aid                            The Law Offices of Frank F. Daily, P.A.
 500 E. Lexington Street                       Executive Plaza III, Ste. 704
 Baltimore, Maryland 21202                     11350 McCormick Road
 (410) 951-7699                                Hunt Valley, MD 21031
 logburn@mdlab.org                             (410) 584-9443
 Attorneys for Plaintiff                       lmorgan@frankdailylaw.com
                                               Attorneys for Defendant,
                                                Weston Associates, Inc.
         Case 1:21-cv-00966-SAG Document 8 Filed 05/18/21 Page 2 of 2



/s/ James J. Bragdon
James J. Bragdon, Bar No. 29724
Gallagher Evelius & Jones
218 North Charles St., Ste. 400
Baltimore, MD 21201
(410) 951-1416
jbragdon@gejlaw.com
Attorney for Defendant,
Hudson Valley Property Group, LLC




                            CERTIFICATE OF SERVICE
      I HEREBY CERTIFY on the 18th day of May, 2021, a copy of the foregoing Stipulation
of Dismissal with Prejudice was served via the Court’s CM/ECF system:
Lee H. Ogburn, Esquire
Christopher Conn, Esquire
Maryland Legal Aid
500 E. Lexington Street
Baltimore, Maryland 21202
logburn@mdlab.org
ccon@mdla.org
Attorneys for Plaintiff

James J. Bragdon, Esquire
Gallagher Evelius & Jones
218 North Charles St., Ste. 400
Baltimore, MD 21201
jbragdon@gejlaw.com
Attorney for Defendant,
 Hudson Valley Property Group, LLC




                                        /s/ Lisa M. Morgan
                                        Lisa M. Morgan




                                           2
